Mollison, Judge:
The appeal for reappraisement enumerated above, which relates to plywood exported from Finland in the year 1956, has been submitted for decision upon stipulation of counsel limited to the items where the merchandise was advanced in value and appraised on the basis of home market value.
On the agreed facts as to such merchandise, I find that foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, is the proper basis for the determination of the value thereof, and that such value, in each instance, was the appraised unit value, less 4 per centum, packed.
The said appeal for reappraisement, having been abandoned with respect to those items of merchandise where appraisement was *475made on the basis of the entered invoice unit values, is to that extent dismissed.
Judgment will issue accordingly.